Title: To Thomas Jefferson from Ferdinand Rudolph Hassler, 16 May 1826
From: Hassler, Ferdinand Rudolph
To: Jefferson, Thomas


Most excellent Sir.
New York
16th. May 1826.
Your favor of the 5th instt has again highly obliged me by the kind interest you always take in what concerns me and Your subscription to my trigonometry if I can bring it to light in which the book sellers here are not very liberal in lending a hand, so that perhaps I may have to send it to a friend in London for publication.Upon Your account of the Professors of Virginia University and their having stepped out of the old beating down track of the former english mode of teaching by taking le gendre La Croix &c. I have no doubt that when they should see my treatise on trigonometry they would substitute it for them, as of an easier analysis, more systematic, and more closely directed to usefull practical application Such at least is the judgement of the Professors of Columbia College and was my aim in planning it in 1801. & now in or bringing it in proper order for publication, having not found this want in the science, in this country particularly, suplied in the intermediate time though often called for.I take the Liberty to join here the heavy list of corrections to be made in my Coast Survey papers which it has become my painfull duty to publish, because my meaning was so often not rendered or exactly reversed that I would appear in direct contradiction with myself. I have not been able to restore entirely my original in many cases as it appeared proper to let stand as much as could ever be allowed of the phrase substituted for mine provided it could somehow convey my Idea.I join three Copies as You have the transactions and my separate Volume and a friend about You might have also the transactions. to whom You Your communication would oblige me.You have most likely seen what has been reported upon a national Observatory, and then may with me have pitied the Ideas given on that subject; but the State of Congress is not such as to admit a discussion upon such subjects.Please to accept kindly my most profound respect and friendly esteem with which I shall ever beExcellent Sir Your most affectionateF: R: Hassler